DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen et al. (US 20160344865) in view of Cho (US 2014/0080465).
	Regarding claims 1, and 20, Ehlen teaches a method comprising: receiving, at a first device and from a server over a first communication channel, a message indicating that a second device initiated a communication with the first device over a second communication channel at a particular time (i.e., receiving, by the communication interface from a device and over a first communications channel, a request to establish voice communications between the device and the mobile telephone…, the called party was engaged in another call [0026], [0036], [0080]-[0084], [0150]); determining whether 
	Ehlen does not specifically teach that the determination of whether the communication is established or not.
	However, the preceding limitation is known in the art of communications. Cho teaches when a call is received or transmitted in step 210, the controller of the mobile device 160 determines whether a call is connected in step 220. If the call is not connected, it means that the call has been missed for a corresponding number, and the 
	Regarding claim 2, Ehlen in view of Cho teaches all the limitation above. “discarding the message responsive to another determination that the communication initiated by the second device was established with the first device over the second communication channel at the particular time” could have been derived by one of ordinary skill in the art from Ehlen’s reference, which discloses determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 2 from a combination of Ehlen and Cho. 
	Regarding claim 3, Ehlen in view of Cho teaches all the limitation above.  “discarding the message responsive to another determination that another communication was established between the first device and the second device over the second communication channel after the particular time” could have been derived by one of ordinary skill in the art from Ehlen’s reference, which discloses determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not 
	Regarding claim 4, Ehlen in view of Cho teaches all the limitation above.  Ehlen further disclose sending, to the second device via the server, another message when the initiated communication was received by the first device and declined by the first device *[0150]-[0151]) could have been derived by one of ordinary skill in the art from Ehlen’s reference. Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 4 from a combination of Ehlen and Cho. 
	Regarding claim 5, Ehlen in view of Cho further teaches the communication comprises a cellular call, the second communication channel comprises a cellular communication channel, and the first communication channel differs from the second communication channel ( Elhen [0151]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 5 from a combination of Ehlen and Cho. 
	Regarding claim 7, Ehlen in view of Cho teaches all the limitation above. Ehlen further teaches the message indicates the particular time that the second device initiated the communication with the first device over the second communication channel ([0151]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Ehlen and Cho. 


	Regarding claim 9, Ehlen in view of Cho teaches all the limitation above. Ehlen further teaches transmitting, by the first device, to the server, another message indicating that the first device has at least a data connection to a network, wherein the message from the server is sent to the first device following the transmitted another message. Given that it is not clear whether the message from the server is the message from claim or the other message, the claim is interpreted as best understood by the examiner on Ehlen [0088]).
	Regarding claim 10, Ehlen in view of Cho teaches all the limitation above. Ehlen further teaches the network comprises at least one of a cellular network or a wireless local area network ([0022]). 
	Regarding claim 11, Ehlen teaches a device comprising: a memory and a processor (devices in figs.2-4); receive, from a server over a communication channel, a message indicating that another device initiated a connection for a communication with the first device over a communication at a particular time (i.e., receiving, by the communication interface from the device and over a second communications channel that is different from the first communications channel, missed call data; providing, by the processor unit, the user with an indication that the request to establish voice 
Ehlen does not specifically teach that the determination of whether the communication is established or not.
	However, the preceding limitation is known in the art of communications. Cho teaches when a call is received or transmitted in step 210, the controller of the mobile device 160 determines whether a call is connected in step 220. If the call is not connected, it means that the call has been missed for a corresponding number, and the controller 160 displays a message for the missed call on an idle screen or a call list screen in step 225 ([0014], [0053]-[0055]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Cho within the system of Ehlen in order to permitting a user to easily check event information received in the user's absence.

	Regarding claim 13, Ehlen in view of Cho teaches all the limitation above.  “discarding the message responsive to another determination that another communication was established between the first device and the second device over the second communication channel after the particular time” could have been derived by one of ordinary skill in the art from Ehlen’s reference, which discloses determining that the request has not been accepted; generating, in response to the determination, notification data for informing a user of the second device that a call request has not been accepted; receiving, from the first device and over a second communications channel that is different from the first communications channel, missed call data [0010]-[0011], [0071], [0074]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Ehlen and Cho. 

	Regarding claim 15, Ehlen in view of Cho further teaches the communication comprises a cellular call, the second communication channel comprises a cellular communication channel, and the first communication channel differs from the second communication channel ( Elhen [0151]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 5 from a combination of Ehlen and Cho. 
	Regarding claim 17, Ehlen in view of Cho teaches all the limitation above. Ehlen further teaches the message indicates the particular time that the second device initiated the communication with the first device over the second communication channel ([0151]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 3 from a combination of Ehlen and Cho. 
	Regarding claim 18, Ehlen in view of Cho teaches all the limitation above. Ehlen further teaches the message is transmitted to the server based at least on a contact list associated with the first device, the contact list including an identifier of a user associated with the second device ([0065], [0087]). Accordingly, one of ordinary skill in the art, could have easily conceived the invention in claim 8 from a combination of Ehlen and Cho. 
.
		
Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ehlen et al. (US 20160344865) in view of Cho (US 2014/0080465) further in view of Wang et al. (US 2016/0316,330).
	Regarding claims 6, 16, Elhen in view of Cho teaches all the limitations above. Ehlen further teaches the message is generated at the second device (i.e., generating missed call), but they fail to teach the message is end-to-end encrypted between the second device and the first device.
	However, the preceding limitation is known in the art of communications. Wang teaches the data corresponding to the phone call event such as records of incoming calls, making calls or missed calls are encrypted and stored in the database of work region space. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Wang within the system Elhen and Cho in order to ensure the security of data on the mobile terminal through various means such as encryption and monitoring. 
	
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEAN A GELIN/Primary Examiner, Art Unit 2643